THOMAS F. PRISBY, CHAIRMAN CFS Bancorp, Inc. 707 Ridge Road, Munster, Indiana 46321-1678 December 27, 2007 Mail Stop 4561 Mark Webb LegalBranch Chief Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re:CFS Bancorp, Inc. (“CFS”), Form 10-K for the year ended December 31, 2006 (File Number 0-24611) Dear Mr. Webb: This letter is being supplied in response to your letter of December 18, 2007.As you discussed with me on December 27, 2007, due to the holidays and availability of certain personnel of CFS Bancorp we will need until January 4, 2008 to respond in writing to each of the comments in your letter. Thank you very much for your assistance. Sincerely, CFS Bancorp, Inc. By: Charles V. Cole Name: /s/ Charles V. Cole Title: Chief Financial Officer
